DETAILED ACTION
This office action is in response to communication filed on 11 December 2020 and 11 January 2021.

Claims 1 – 20 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 December 2020 and 11 January 2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 11 December 2020 and 11 January 2021, Applicant amended claims 1, 9, and 17.

Amendments to claims 1, 9, and 17 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 20 are maintained.


Response to Arguments
Applicant's arguments filed 11 December 2020 and 11 January 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claims are directed to improvement in computer functionality or to improvements in other technologies.  Examiner respectfully disagrees.  It is appreciated that Applicant provided description of how McRO decision ruled about improvement to a computer or other technology, but Applicant does not adequately explain how that translates to their own claims and disclosure.  Examiner does not feel that transmission of advertising simultaneously is a particular solution to a problem or particular way to achieve the desired outcome.  It is not a claim to a technology or computer, so it is not clear how or what is being improved as Applicant asserts.

In the remarks regarding independent claims 1, 9, and 17, Applicant argues that Ogawa does not disclose determining personalities of each of the social media users and analyze them using machine learning metrics.  Examiner respectfully disagrees.  Ogawa certainly analyzes influencers throughout and defines them as individuals.  Specifically, paragraph 407 discloses querying data on specific individuals.  Additionally, paragraph 80 discloses that applying analytics from a machine created algorithm to determine a target audience that is made up of individuals for advertising. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 9, and 17 now claim that the advertising is viewable “simultaneously or almost simultaneously” after generation.  The issue here is two-fold.  “Almost simultaneously” as an option that is not specific to have a person of ordinary skill in the art understand what is meant.  Regardless, no mention of simultaneously (almost or otherwise) is found in Applicant’s disclosure.  “Real-time” notably describes when advertisements are available after generation, but that does not mean the same thing as simultaneous or almost simultaneous.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claims recite receiving a brand with a social media account, receiving social media habits of users, determining a distribution of brand followers among users following the brand account, generating clusters for viewing market segmentation generated by social media user habits, receiving brand data, follower profiles, and social media information, generating influencer analysis, and generating directed advertising to be viewable by each user. This functionality falls under the groupings defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  Specifically, determining relationships between brands and followers using social media is a type of marketing activity and advertising, which is a certain method of organizing human activity.  This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic elements such as a computing device, computer-readable storage media, and processors that is merely applying simple computer components to the abstract ideas claimed. The use of machine learning metrics is merely the use of metrics that were previously created using machine learning, but not a claim to actual machine learning technique.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically claimed computer elements is merely automating the sending and retrieving of data in memory.  Storing and retrieving data in memory through a network communication is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) (Storing and retrieving information in memory Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-9) (computer receives and sends information over a network - buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 8 – 13, and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 2016/0071162 (hereinafter, Ogawa).

Regarding claim 1, Ogawa teaches a method of tracking brand followers utilizing social media history and generating directed advertising, the method comprising: receiving by a computing device a brand for market analysis, the brand having a brand account on a social media platform (¶ 79, “the active receiver module 103 obtains social data about a particular car brand and social data about a particular sports team from different social media sources.”); receiving by the computing device social media history regarding social media habits of social media users of the social media platform obtained from the social media users (¶ 277, “For each user, gather a random sample listing of their tweet history (e.g. posts related to a specific social networking platform Twitter). In one aspect, the sample will be taken from their recent tweets to get an accurate picture of their current interests and preferences. In a preferred aspect, a sample size between 500 to 1000 tweets is preferred to extract enough hashtags to be useful”); determining by the computing device a distribution of brand followers among social media users following the brand account on the social media platform based upon the social media habits of social media users from the social media users, wherein personalities of each of the social media users are analyzed using machine learning metrics (¶ 88, “Continuing with the particular example regarding the car brand and the sports team, the advertisement and procurement module 105 obtains the target audience search algorithm about people who may be interested in the car brand, particularly fans or followers of the sports team. The target audience search algorithm is executed or computed by either one, or both of, modules 105 and 104, and the identified target audience is outputted.”) (¶ 80, “The target audience analysis and library module 104 can apply analytics and machine learning to recommend an appropriate, or optimal, target audience search process or algorithm that is machine-created using various social data geared towards a given advertising campaign”) (¶ 407, “the starting point was a query on a social network analytics engine, such as a Sysomos engine, to identify a few individuals related to the topic/brand.”); generating by the computing device one or more clusters for viewing market segmentation regarding the brand for market analysis, the one or more clusters generated by utilization of the social media habits of social media users from social media users, wherein a second, a third, or subsequent brand is analyzed for the market analysis and competitor analysis (¶ 266, “determine and analyze user behaviours (e.g. in relation to particular common topic of conversation or "tweet" associated with a social networking platform) for a number of users for the social networking platform. The system and method further includes determining other overlapping or commonality in the behaviour patterns of the users (e.g. for those users that shared a common topic or conversation). The result providing an analysis of user segmentation patterns relating to social networking activity (e.g. posts).”) (¶ 66, “In an example embodiment, these modules function together to: receive social data; identify relationships between the social data; determine or modify (or both) one or more processes used to search for a target audience, the determining or modifying (or both) based on the identified relationships and the received social data; store the determined or modified processes in a library; recommend a process for searching for a target audience from the library based on parameters of a given advertising campaign; perform the recommended process to identify a target audience; launch the advertising campaign using the identified target audience; and obtain feedback about the launched advertising campaign. The social data may include feedback about previous advertisements. The obtained feedback about the launched advertising campaign is used to determine or modify (or both) one more processes in the library. The above computing operations are iterative, or in other words, repeated.”) (¶ 174, “In an example embodiment, the operations in FIG. 6 are continuously repeated regardless of the type of inputted data and amount of inputted data. It is recognized that existing social data algorithms are configured for processing large amounts of inputs (e.g. "big data") in order to generate an output, but are not suited to generate an effective output based on a small amount of inputs. Alternatively, other social data algorithms are configured for processing a small amount of inputs in order to generate an input, but may not be configured to handle or effectively process a larger amount of inputs. The proposed approach in FIG. 6 addresses such lack of inflexibility. The machine learning algorithms adapt to different types and amounts of data to effectively and continuously re-evaluate the target sets.”) (Examiner’s note: repeatability of these processes indicates that any number of brands can be analyzed as it is just a duplicate of the same process); receiving by the computing device brand data regarding a plurality of brands having brand accounts on the social media platform, follower profiles for brand followers of the plurality of brand accounts, and social media information for the followers of the plurality of brand accounts (¶¶ 276-278, “1. Gather list of users for a particular query or topic. This list can be compiled, for example, by gathering all users who have tweeted about a given search term query (e.g. Tweets from users who have used "iPhone" in their tweets, in the past 6 months), or simply all followers of a specific brand handle. 2. For each user, gather a random sample listing of their tweet history (e.g. posts related to a specific social networking platform Twitter). In one aspect, the sample will be taken from their recent tweets to get an accurate picture of their current interests and preferences. In a preferred aspect, a sample size between 500 to 1000 tweets is preferred to extract enough hashtags to be useful. 3. Extract the hashtags from each of the user's historical tweets, and associate each one to the corresponding user. The result should be a map from user to a list of hashtags”); generating by the computing device an influencer analysis for the plurality of brand accounts, the influencer analysis based upon the brand data regarding the plurality of brands, follower profiles, and the social media information for the followers of the plurality of brand accounts (¶ 241, “In another aspect of the influencer module 706, an influencer and the influencer's community are determined using weighted edges or connections between users or followers in the social network. In context of a topic, an influencer is an individual or entity represented in the social data network that: is considered to be interested in the topic or generate content about the topic; has a large number of followers (e.g. or readers, friends or subscribers), a significant percent of which are interested in the topic; and has a significant percentage of the topic-interested followers that value the influencer's opinion about the topic. Non-limiting examples of a topic include a brand, a company, a product, a service, a sale, a promotion, an event, a location, and a person.”); and generating by the computing device directed advertising and emails containing the directed advertising for transmission to the social media users based upon the market analysis, wherein the directed advertising is contemplated to be viewable by each social media user simultaneously or almost simultaneously after the directed advertising is generated (¶ 62, “the advertising campaign, including the target audience and the content, may be adjusted or modified before actually sending the advertisements. It is also desirable to for an advertising computing system to make changes to an advertising campaign while the campaign is running based on real time social feedback. Preferably, the changes to the advertising campaign are made automatically by the computing system, without human intervention, and the changes are made in real time. These "live changes" (e.g. changes made while the advertising campaign is active) would improve the effectiveness of the campaign and reduce any negative reactions to the campaign.”) (¶ 99, “The system 102 is configured to create and compose advertisements that are targeted to certain people or a target audience, in real time. Further details regarding the composition of advertisements is described below, for example, with reference to FIGS. 33 to 36.”) (¶ 446, “The module then composes a new digital advertisement file (e.g. text, video, graphics, audio) derived from the obtained social data or the obtained advertisement data (block 3302).”). 

Regarding claim 2, Ogawa teaches the method of claim 1, further comprising: receiving by the computing device a plurality of historical follower profiles for followers of the plurality of brand accounts, the historical follower profiles tracked according to a periodic basis; and generating a historical distribution analysis of each historical follower profile for a plurality of periods according to the periodic basis (¶ 211, “using a second ranking process that is based on the number of posts from a user within a certain time period. For example, the active receiver determines that if a first user has a higher number of posts within the last two months compared to the number of posts of a second user within the same time period, then the first user's original ranking (from block 1105) may be increased, while the second user's ranking remains the same or is decreased.”). 

Regarding claim 3, Ogawa teaches the method of claim 2 further comprising: receiving by the computing device a second brand for market analysis, the second brand for market analysis having a second brand account on the social media platform; and determining by the computing device a second distribution of second brand followers for social media users following the second brand account on the social media platform based upon the social media habits of social media users from social media users (¶ 81, “Continuing with the particular example, the target audience analysis and library module 104 modifies a target audience search algorithm that is geared towards finding a target audience for advertising the car brand. In particular, the search algorithm is modified to find people who have an affinity to the sports team (e.g. people who attended a game of the sports team, people who follow or subscribe to content related to the sports team, people who purchased merchandise of the sports team, people who follow other people that are closely associated with the sports team, etc.).”). 

Regarding claim 4, Ogawa teaches the method of claim 3, further comprising: generating for the brand for market analysis, a market analysis utilizing selectively one or more of the following: the distribution of brand followers, the one or more clusters for viewing market segmentation, the influencer analysis, the historical distribution analysis, and the second distribution of second brand followers (¶ 81, “the search algorithm is modified to find people who have an affinity to the sports team (e.g. people who attended a game of the sports team, people who follow or subscribe to content related to the sports team, people who purchased merchandise of the sports team, people who follow other people that are closely associated with the sports team, etc.). The search algorithm may be modified using machine learning”). 

Regarding claim 5, Ogawa teaches the method of claim 4, further comprising generating directed advertising for transmission to the social media users based upon the market analysis (¶ 82, “the target audience analysis and library module 104 is also configured to provide digital advertisement templates. For example, based on the relationships between the sports teams and the car brand, digital advertisement templates for the car brand may be automatically composed to include a sports theme similar to messages and announcements made by the sports team.”). 

Regarding claim 8, Ogawa teaches the method of claim 1, further comprising when generating by the computing device the one or more clusters, further utilizing brand personality of the brand for market analysis and follower personality for each social media user to generate the one or more clusters (¶ 92, “Continuing with the particular example regarding the car brand and the sports team, the active receiver module 103 receives the composed social data and the associated feedback. If the feedback shows that people are providing positive comments and positive feedback about the composed social data, then the active receiver module determines that the relationship between the car brand and the sports team is correct. The active receiver module may increase a rating value associated with that particular relationship between the car brand and the sports team. The active receiver module may mine or extract even more social data related to the car brand and the sports team because of the positive feedback. If the feedback is negative, the active receiver module corrects or discards the relationship between the car brand and the sports team.”).

Regarding claims 9 and 17, the claim recites substantially similar limitations to claim 1.  Therefore, claims 9 and 17 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 10, the claim recites substantially similar limitations to claim 2.  Therefore, claim 10 is similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claim 11, the claim recites substantially similar limitations to claim 3.  Therefore, claim 11 is similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claims 12 and 19, the claim recites substantially similar limitations to claim 4.  Therefore, claims 12 and 19 are similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 13 and 20, the claim recites substantially similar limitations to claim 5.  Therefore, claims 13 and 20 are similarly rejected for the reasons set forth above with respect to claim 5.


Regarding claim 16, the claim recites substantially similar limitations to claim 8.  Therefore, claim 16 is similarly rejected for the reasons set forth above with respect to claim 8.

Regarding claim 18, the claim recites substantially similar limitations to claims 2 and 3 combined.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claims 2 and 3 combined.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 – 7 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of U.S. P.G. Pub. 2014/0324598 (hereinafter, Freeman).

Regarding claim 6, Ogawa teaches the method of claim 1, but does not disclose surveying social media users.  However, in the analogous art of advertising through social media, Freeman teaches further comprising receiving online survey results obtained from the social media users, and when determining a distribution of brand followers among social media users and generating one or more clusters for viewing market segmentation regarding the brand for analysis, further basing the distribution of brand followers based upon the online survey results and further generating the one or more clusters utilizing the online survey results (¶ 34, “the social media influencer 620 or product distribution system 100 may send a virtual questionnaire to the social media follower 630 related to the particular sampling campaign. The data collected can be used to discern the social media follower's 630 interest in the desired product sample or other related product samples. Additionally, the brand 230 can collect information to determine the social media follower's 630 interest relating to the product sample, the effectiveness of the sampling campaign, or any advertisements related to the particular sampling campaign.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the brand analysis of Ogawa with the online surveying of social media users of Freeman.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of directly determining user interest rather than the inference through social media posts.  Asking questions of users allows a more nuanced conversation that will likely improve advertising results.

Regarding claim 7, Ogawa and Freeman teach the method of claim 6, Freeman teaches wherein the online survey results indicate selectively one or more of the following regarding each follower of the social media platform: a gender, an age, a geographic location, and an income (¶ 38, “During registration the social media follower 630 can provide data including name, postal address, and e-mail address. Additionally, the social media follower 630 can provide other information including occupation, product sample preferences, demographic information, and the like.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the brand analysis of Ogawa with the online surveying of social media users of Freeman.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of directly determining user interest rather than the inference through social media posts.  Asking questions of users allows a more nuanced conversation that will likely improve advertising results.

Regarding claim 14, the claim recites substantially similar limitations to claim 6.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claim 15, the claim recites substantially similar limitations to claim 7.  Therefore, claim 15 is similarly rejected for the reasons set forth above with respect to claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623